Citation Nr: 0209424	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  97-26 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's active military service included a tour in 
Vietnam, from July 1968 to March 1969; his military 
occupational specialty (MOS) was relay radio operator.  

3.  Although the evidence does not establish that the veteran 
engaged in combat with the enemy, there is independent 
evidence of attacks on the unit in which he was serving while 
he was a member of the unit.  

4.  The veteran has been diagnosed with post-traumatic stress 
disorder (PTSD) on the basis of his military experiences in 
Vietnam, to include being under enemy attack.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 
1154, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1996 & 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the June 1997 Statement of the Case and 
the October 2001, December 2001, and April 2002 Supplemental 
Statements of the Case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review, VA 
examinations were provided, and VA medical records were 
obtained and associated with the claims folder.  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

The veteran contends that he has PTSD and a result of claimed 
in-service stressful experiences.  His active duty service 
included a tour in Vietnam from July 1968 to March 1969, when 
he was separated from active duty.  He filed his claim for 
PTSD in December 1995.  

With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f).  Amendments to those criteria were 
presented in June 1999, with the effective dated made 
retroactive to March 7, 1997.  Prior to that time, to 
establish service connection for PTSD, the record must 
include a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996).  
Effective from March 7, 1997, service connection for PTSD 
must include medical evidence diagnosing the condition, a 
link, established by medical evidence between the current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed stressor occurred.  Id.  The most 
notable change being that a "clear" diagnosis was no longer 
required.  However, the requirement for credible supporting 
evidence of a claimed stressor did not change.  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  Here, neither the 
former or revised applicable schedular criteria are clearly 
more favorable to the veteran's claim.  Inasmuch as the RO 
has appropriately considered the veteran's claim under the 
former and revised criteria, there is no prejudice to him in 
the Board doing likewise and applying the more favorable 
result, if any.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).  

In the veteran's case, he served in the army as a relay radio 
operator and, in Vietnam, from July 1968 to March 1969, he 
was assigned to the Headquarters Company (HHC), 4th 
Transportation Command (4th TC Cmd), Detachment #4.  

The veteran maintains that, initially, he was stationed in 
the Cam Ranh Bay area but, after a couple of weeks, he was 
transferred to Saigon.  He espoused numerous incidents that 
he finds as stressful while in Vietnam, but there are three, 
he mentions as being particularly stressful and which stand 
out in his mind.  When he first arrived in Vietnam, he was in 
a holding company and was involved in a situation where his 
5-ton wrecker hit a Vietnamese civilian and pinning the 
individual under the wheels killing him.  He was exposed to 
incoming rockets and enemy fire soon after arriving in 
Saigon.  On one occasion, he had to wait in line, in the 
open, to have a weapon issued to him during a rocket attack.  
Another time, he was on guard duty in a tower when a sniper 
shot out the lights, but the veteran's weapon did not have 
any ammunition in it so he could not return fire.  

In November 1995, the veteran was hospitalized in a VA 
facility with a possible history of PTSD and major 
depression.  At admission, he had suicidal ideation.  While 
hospitalized, psychological testing revealed chronic 
dysthymia, narcissistic and dependent traits.  PTSD could not 
be ruled out, but there was not enough evidence of PTSD shown 
during the evaluation.  At the time, he was having intrusive 
thoughts of distressing dreams and experiences in Vietnam.  

From November 1996 to March 1997, the veteran was 
hospitalized in a VA facility with diagnoses of alcohol 
dependence, PTSD and dementia, secondary to alcohol.  In 
August and September 1997 he was hospitalized in a VA 
facility where he was diagnosed with chronic PTSD.  

The veteran underwent psychological evaluation at the Vet 
Center in October 1997.  At the time, he related that his 
PTSD symptoms became worse during his early 50's.  He 
received psychological testing and was diagnosed with PTSD.  
He was later referred to an inpatient program where he 
completed a seven-week program.  The diagnosis was PTSD, 
unemployable.  A May 1998 medical statement from a counselor 
at the Vet Center essentially related that the veteran was 
initially seen in October 1995; he was screened for PTSD, 
found that he met the requisite criteria; and was placed in a 
Vietnam veteran group which met weekly.  The counselor deemed 
the veteran unemployable and restricted from any type of 
gainful employment based on his PTSD; that he would require 
long-term therapy and medication management to control his 
symptoms; and that his prognosis was poor, with a psycho-
social rating of 5 (severe).  

During the above-mentioned psychiatric evaluations and 
hospitalizations, the veteran referred to the stressors 
earlier mentioned as being particularly traumatic.  In April 
2001, he underwent VA fee basis psychiatric examination 
specifically to rule in or rule out a diagnosis of PTSD.  
Following examination, the psychiatrist offered that the 
veteran does have PTSD and the PTSD symptoms are related to 
the experiences he had while in a combat area in Vietnam.  
The particular stressors noted were running over the 
Vietnamese civilian; standing guard with no ammunition, only 
a radio; and receiving incoming fire without having a weapon 
or ammunition to defend himself.  

The evidence shows that the veteran has a medical diagnosis 
of PTSD and a link, established by medical evidence, between 
the current symptoms of PTSD and in-service stressors.  The 
question remains, however, as to whether the veteran, in 
fact, has a credible diagnosis of PTSD in light of the 
remaining criterion for service connection, namely, credible 
evidence that the claimed stressor(s) actually took place.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128, 145 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1995); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony or statements.  See 
Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

Section 1154(b), however, "does not require the acceptance 
of a veteran's assertion that he was engaged in combat with 
the enemy; it would be tautological to conclude that it 
did."  Cohen, 10 Vet. App. at 146, citing Irby v. Brown, 6 
Vet. App. 132, 136 (1994).  However, mere presence in a 
combat zone, or the reporting of indirect experiences of an 
individual while there, are not sufficient to show that the 
veteran engaged in combat with the enemy.  See Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

Neither the veteran's MOS, as a relay radio operator, or the 
type of unit to which he was assigned in Vietnam, a 
transportation company, would, under ordinary circumstances 
expose him to combat.  Hence, corroborating evidence of the 
claimed stressors is necessary.  As for the incident in which 
a Vietnamese civilian was run over, this would be extremely 
difficult, if not impossible, to verify without more 
specifics or witness accounts.  As for the sniper fire while 
he was on guard duty, this too would be difficult to verify.  
The rocket attacks on Saigon, specifically in the area of the 
veteran's assigned unit, would be more easily confirmed.  

The United States Armed Services Center for Research of Unit 
Records verified in August 1998 that the veteran was assigned 
to Headquarters and Headquarters Company (HHC), 4th 
Transportation Command (4th TC Cmd), Detachment #4, while in 
Vietnam.  The documents included with the report notes that 
the organizational chart submitted by the United States Army 
Support Command (UASSC), Saigon, dated January 1, 1969, 
documents Det #4 as the 125th Trans Cmd.  The Operational 
Reports-Lessons Learned (OR-LL) for the period ending October 
31, 1968, reveals that the 125th  Trans Cmd was located at 
the United States Army Terminal, Saigon, and that the 
terminal received one rocket attack on August 22, 1968.  

In response to the veteran's request, the United States Army 
Military History Institute submitted in December 2001 the OR-
LL report from the 125th Trans Cmd for the period of 
February-April 1969.  In this report, several rocket attacks 
were noted to have been made in the area of the Saigon Port 
complex.  On several occasions, rockets exploded in the 
commercial and residential areas surrounding the port, as 
well as in the river adjacent to ships at berth.  No 
casualties or damage occurred within the United States Army 
Terminal, Saigon, during any of these attacks.  

In this case, the evidence of record does not establish that 
the veteran engaged in combat with the enemy.  Hence, 
independent verification (corroboration) of his claimed in-
service stressful experiences is necessary.  The Board finds 
that at least one of the veteran's claimed stressors has, 
essentially, been corroborated.  The service department 
evidence does not provide specific corroboration of the 
veteran's claim that he personally participated in combat 
operations or missions in the Saigon port area; however, the 
independent evidence does corroborate rocket attacks in the 
area the veteran was stationed at the time he was stationed 
there.  While the Board acknowledges that there is no 
specific corroboration of the veteran's claim that he, 
personally, was actually was under attack, to require such 
evidence to do so would be defining corroboration too 
narrowly.  Although a noncombat veteran's testimony alone is 
insufficient proof of a stressor, see Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996), there need not be corroboration in 
every detail.  See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  

In this case, there is independent evidence of attacks on the 
Saigon port area (OR-LL's).  Hence, the veteran, who was with 
the unit under attack, is not required to corroborate his 
actual proximity to, and participation in the attacks.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128.  

The Board finds that the record contains evidence that tends 
to establish the criteria for establishing PTSD (under either 
the former or revised version of 38 C.F.R. § 3.304(f)).  The 
veteran has a diagnosis of PTSD; medical evidence has linked 
the symptoms of PTSD to stressors that occurred in Vietnam; 
and there is independent corroboration of at least one of the 
stressors linked by medical opinion to the PTSD 
symptomatology.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Under 
the circumstances of this case, with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that the criteria for service connection for PTSD are met.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

